*484Opinion by
Ford, J.
At the trial, it was stipulated that the merchandise, described on the invoice as “2000 pcs. #8%" x 16.5 yards Friction Tape (Crown),” and “5000 pcs. No. 8%” x 16.5 yds. Friction Tape, B & M Brand,” consists of a material approximately three-fourths of an inch in width, is in chief value of polyvinyl chloride, and is similar in use to cotton friction tape. It was further stipulated that the items, described on the invoice as “500 gross needle books (Filter Queen) Brand” are similar in all material respects to the cardboard needle holders involved in Abstract 63099. On the record presented, the claims of the plaintiff were sustained.